Citation Nr: 9931921	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  94-20 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1952 to August 
1965.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
March 1993 which denied the claimed benefits.  

In July 1999, a hearing was held at the Board before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  


FINDINGS OF FACT

1.  All evidence needed to adjudicate the appellant's claim 
has been obtained by the RO.  

2.  The veteran died in March 1992 of metastatic carcinoma of 
the bladder to the peritoneal cavity.  

3.  At the time of the veteran's death service connection was 
not established for any disability.  

4.  The veteran's death was caused by a radiogenic disease 
and he is presumed to have been exposed to ionizing radiation 
during service.  

5.  The evidence affirmatively establishes that there is no 
reasonable possibility that the veteran's bladder cancer was 
the result of exposure to ionizing radiation.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records, including the report of the 
veteran's separation examination, are completely negative for 
any symptoms, clinical findings, or diagnosis reflective of 
urinary bladder cancer or any other urinary disorder.  The 
records contain two reports of exposure to ionizing radiation 
in 1956 and 1959, i.e., readings from dosimetry badges.  The 
1956 record lists a cumulative dosimeter exposure of 10mr.  
The 1959 report lists a DT-60 reading of 10R.  The veteran's 
service personnel file indicates that his assignments 
included crewmember on a helicopter and shows that he had a 
"secret" security clearance.  

The veteran was first hospitalized in July 1990 for 
evaluation of complaints of prostate symptoms and hematuria.  
Investigation at that time revealed invasive transitional 
cell carcinoma of the bladder with perirectal invasion.  He 
underwent a course of chemotherapy.  

The Defense Nuclear Agency wrote in January 1991 that there 
was no indication that the veteran participated in the 
various atmospheric nuclear tests that were conducted during 
his period of service.  

In February 1991, the veteran wrote that his service duties 
were as a flight engineer on board a helicopter that 1) 
conducted "search and rescue operations" at "innumerable" 
bomber crash sites that could have been contaminated with 
radiation and 2) retrieved space capsules from the ocean 
where he had direct contact with the capsules and the divers 
who retrieved them and where the waters reportedly had been 
contaminated from atomic testing and the capsules were 
themselves radioactive.  

In April 1991, a statement was received from the Air Force 
Occupational and Environmental Health Laboratory to the 
effect that there was no internal or external radiation 
(bioassay) exposure data in the Radiation Exposure Registry 
for the veteran.  

The death certificate indicates that the veteran died at home 
on March 6, 1992.  The listed cause of death was metastatic 
carcinoma of the bladder to the peritoneal cavity of 2 years' 
duration.  No autopsy was performed.  The certificate states 
that the veteran had not been hospitalized within the 
previous 2 months.  

Later in March 1992, a fellow serviceman wrote that he had 
become close friends with the veteran during service and that 
the veteran had told him that his duties included search and 
rescues and assisting in search and recovery of space 
capsules.  He stated that the veteran told him that at times 
the capsules may have contained ionized radiation, and that 
he may have been exposed several times.  He recalled seeing 
the veteran numerous times wearing a radiation dosimeter and 
indicated that they both shared concern over his exposure.  

The appellant filed an application for Dependency and 
Indemnity Compensation in June 1992, contending that his 
radiation exposure while on active duty caused the bladder 
cancer that led to his death.  

In December 1996, the Board Remanded the case to the RO for 
additional development of the record, to include forwarding 
certain records to the Defense Nuclear Agency (now the 
Defense Special Weapons Agency) and the Air Force 
Occupational and Environmental Health Laboratory to request a 
statement as to whether the veteran's duties involved 
ionizing radiation exposure and verification of any such 
radiation exposure.  Further, the record was then to be 
forwarded to VA's Under Secretary for Health for an estimate 
of the veteran's occupational radiation dose, to include an 
opinion as to the likelihood that the veteran's urinary 
bladder cancer was caused by his claimed radiation exposure 
in service.  

The Defense Special Weapons Agency wrote in September 1997, 
affirming the information in their January 1991 letter.  The 
Agency reiterated that there was no evidence that the veteran 
participated in any nuclear testing during his period of 
service.  

The Chief of the Radioisotope Committee Secretariat of the 
Air Force Medical Operations Agency wrote in September 1997 
that, from the veteran's records, there was nothing in the 
records that would support a finding that he received 
radiation exposure during his Air Force career.  

In October 1997, the appellant wrote that she and the 
veteran, from the roof of an apartment in Honolulu, Hawaii, 
had watched a nuclear test on Johnston Island in July 1962.  
She recalled watching the nighttime test light up the sky 
with all the colors of the rainbow.  

An opinion was obtained from VA's Chief Public Health and 
Environmental Hazards Officer, on behalf of the Under 
Secretary for Health, in April 1998.  The physician stated 
that it was unclear from the record as to whether the two 
radiation dose readings represented actual exposure or 
baseline readings.  The physician indicated that there was no 
reasonable possibility that the veteran's bladder cancer 
resulted from exposure to ionizing radiation.  It was noted 
that a textbook on the medical effects of ionizing radiation 
confirmed that the bladder is sensitive to radiation 
carcinogenesis, but the physician stated that most studies of 
occupational (i.e., low dose) exposures were negative for 
increased risk.  The VA physician concluded that it was 
unlikely that the veteran's bladder cancer could be 
attributed to exposure to ionizing radiation in service.  

Based on that opinion and a review of all of the evidence, 
VA's Director of the Compensation and Pension Service 
concluded that there was no reasonable possibility that the 
veteran's disability was the result of such exposure.  

The appellant testified at a personal hearing before the 
undersigned Member of the Board in July 1999 in Washington, 
DC.  It was asserted that the veteran's duties during service 
included satellite recovery operations and that perhaps all 
of the recovered satellites were possibly radioactive.  The 
appellant's representative questioned whether the development 
concerning the veteran's radiation exposure in that regard 
had been sufficient.  The appellant testified that she 
recalled the veteran wearing dosimeter badges for several 
years during service while he was participating in search and 
rescue operations.  She recalled the veteran telling her that 
he had gone to a number of sites of crashes of military 
aircraft, but he did not indicate to her that any of the 
crashes involved nuclear weapons.  She also referred to a 
scientific journal article regarding exposure to low level 
radiation that states that such exposure can cause bladder 
cancer and that it can be a long time between exposure and 
the development of symptoms.  The appellant testified that, 
after the veteran died, she realized that his symptoms of 
back pain and atrophied right leg for 4-5 years prior to his 
diagnosis with cancer might have represented manifestations 
of the bladder cancer, rather than sciatic pain, as was then 
believed.  She indicated that, although no physician had 
stated to her that the veteran's bladder cancer was caused by 
radiation exposure, she believed that she could obtain a 
statement from the veteran's physicians to that effect.  At 
the hearing, the appellant presented two transparencies, one 
showing a helicopter landing and the other showing the 
veteran, apparently receiving an award, with a waiver of 
initial RO consideration of the evidence.  

Subsequently, in August 1999, the appellant submitted a 
statement from the veteran's oncologist, along with a waiver 
of initial RO consideration of that evidence.  The physician 
stated, "It is my understanding that [the veteran] did have 
exposure to ionizing radiation during his 13+ years in the 
United States Air Force and that this is a possible 
contributing factor to his development or/and subsequent 
death from bladder cancer."  


Analysis 

Clear and unmistakable error (CUE)

Initially, the Board notes the comments by the appellant's 
representative at the July 1999 personal hearing to the 
extent that prior allegations (in a November 1996 Written 
Brief) regarding CUE in a June 1991 rating decision had not 
been addressed.  While allegations of CUE in a prior, final 
decision must of course be addressed before consideration of 
an appeal of a later determination concerning the same issue, 
the Board would point out that the June 1991 rating decision, 
which denied service connection for bladder cancer as a 
result of radiation exposure, was based on a claim by the 
veteran, not the appellant.  As such, the appellant has no 
standing to claim CUE in that rating decision.  But more 
importantly, as also indicated by the representative in the 
November 1996 Brief, the regulations provide that, except 
with respect to benefits under the provisions of 38 U.S.C.A. 
§ 1318 (not here relevant), issues involved in a survivor's 
claim for death benefits will be decided without regard to 
any prior disposition of those issues during the veteran's 
lifetime.  38 C.F.R. § 20.1106 (1999).  

Therefore, the Board's current decision will (and must) 
consider de novo the issue of service connection for bladder 
cancer as a result of exposure to ionizing radiation; for 
purposes of this decision, the June 1991 rating decision that 
denied service connection for bladder cancer will be ignored.  
The representative's assertions that the case should be 
Remanded to permit consideration of the CUE claim are inapt.  


Service connection for the cause of the veteran's death

At the outset, the Board finds that the appellant has met her 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that her claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the appellant 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

It is recognized that there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation during service or through 
the application of statutory presumptions.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection, must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  38 U.S.C.A. § 1154 (West 1991).  Satisfactory 
lay or other evidence that injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation during active service.  38 C.F.R. § 3.304 (1999).  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Additionally, regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

If cancer of the urinary tract becomes manifest in a 
radiation exposed veteran, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in § 3.307 or § 3.309, and it 
is contended the disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses.  When dose 
estimates provided are reported as a range of doses to which 
a veteran may have been exposed, exposure at the highest 
level of the dose range reported will be presumed.  For 
purposes of this section the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: (i) All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) thyroid 
cancer; (iii) breast cancer; (iv) lung cancer; (v) bone 
cancer; (vi) liver cancer; (vii) skin cancer; (viii) 
esophageal cancer; (ix) stomach cancer; (x) colon cancer; 
(xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary 
bladder cancer; (xiv) salivary gland cancer; (xv) multiple 
myeloma; (xvi) posterior subcapsular cataracts; (xvii) non-
malignant thyroid nodular disease; (xviii) ovarian cancer; 
(xix) parathyroid adenoma; (xx) tumors of the brain and 
central nervous system; (xxi) cancer of the rectum; and 
(xxii) lymphomas other than Hodgkin's disease.  For the 
purposes of this section: (i) bone cancer must become 
manifest within 30 years after exposure; (ii) leukemia may 
become manifest at any time after exposure; (iii) posterior 
subcapsular cataracts must become manifest 6 months or more 
after exposure; and (iv) other diseases specified must become 
manifest 5 years or more after exposure.  38 C.F.R. § 3.311.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Initially, the Board notes that service connection was not 
established for any disability during the veteran's lifetime.  
Second, the bladder cancer that caused his death was not 
shown during service or for many years thereafter.  Inasmuch 
as bladder cancer was not first demonstrated to a compensable 
degree within one year after the veteran's separation from 
service, the provisions of 38 C.F.R. § 3.309(a) do not apply.  

Nevertheless, urinary tract cancer is a disease for which 
service connection is presumed if manifested in a radiation 
exposed veteran.  38 C.F.R. § 3.309(d).  

Further, cancer of the urinary tract is listed as a 
radiogenic disease at 38 C.F.R. § 3.311(b)(2).  Accordingly, 
the regulations set forth certain required procedural 
development, to include a radiation dose assessment and an 
opinion by VA's Under Secretary for Benefits, with an 
advisory opinion from the Under Secretary for Health if 
necessary, as to whether it is at least as likely as not that 
the veteran's disease resulted from exposure to radiation in 
service.  § 3.311(a)(1), (c)(2).  

The appellant testified at her personal hearing that she and 
the veteran witnessed an atmospheric nuclear test on Johnston 
Island from an apartment building in Hawaii.  It is also 
contended that the veteran was exposed to radiation in the 
course of his duties in conducting search and rescue missions 
for bombers that may have carried nuclear warheads and in 
retrieving from the ocean satellites that may have been 
radioactive or from waters where atmospheric testing had been 
conducted.  In developing the claim, the RO contacted at 
least three military agencies to determine whether the 
veteran participated in any radiation risk activity service.  
The agencies were unable to provide any documentation that 
the veteran was exposed to any radiation in his duties during 
service.  

Despite the veteran's and the appellant's contentions and the 
lay statement by a fellow serviceman, there is no 
corroborative evidence that the veteran participated in any 
of the radiation risk activities set forth at 
§ 3.309(d)(3)(ii).  Because the service medical records 
contain 2 radiation exposure dosimeter records that reflect 

some exposure to ionizing radiation, however, the Board will 
concede that the criteria of § 3.309(d)(3)(i) are met.  
Accordingly, the case was referred to VA's Under Secretary 
for Health, who stated that, based on the amount of radiation 
exposure shown by the dosimeter reports in the record, there 
was no reasonable possibility that the veteran's bladder 
cancer was related to such exposure.  She also wrote that, 
according to most occupational radiation studies, any "low 
dose" radiation exposure that he may have received would not 
have placed him at increased risk for bladder cancer.  She 
concluded that it was unlikely that the veteran's bladder 
cancer can be attributed to exposure to ionizing radiation in 
service.  

The only medical evidence that is supportive of the 
appellant's claim consists of a statement by the veteran's 
oncologist to the effect that the veteran's ionizing 
radiation exposure "is a possible contributing cause" of 
his bladder cancer.  The Board notes that that statement is 
no more than merely speculative.  Further, considering that 
it was based only on the appellant's report that the veteran 
was exposed to radiation during service, rather than on an 
objective review of the evidence and the medical literature 
on the subject, the Board finds that the statement is 
entitled to little probative value, particularly in 
comparison to the opinion by VA's Under Secretary for Health.  

On the basis of all the evidence of record on the question of 
the relationship between the veteran's bladder cancer and his 
exposure to radiation during service, therefore, the Board 
finds that there is affirmative evidence to rebut the 
presumption of service connection afforded by § 3.309(d).  

Nevertheless, service connection for bladder cancer may still 
be established on the basis of direct service connection with 
proof of direct causation by the documented radiation 
exposure during service or otherwise to service.  See Combee.  
As noted above, there is no evidence of bladder cancer during 
service or for many years after service.  There is no medical 
evidence whatsoever relating the bladder cancer to any 
incident of service other than radiation exposure.  The only 
medical evidence of record that provides any evidence that is 
supportive of a relationship between the veteran's cancer and 
his radiation exposure consists of a scientific journal 
article indicating that low level exposure can cause bladder 
cancer and the August 1999 oncologist's opinion that exposure 
to ionizing radiation is a possible contributing factor in 
the development of bladder cancer.  

The medical evidence against such a causal relationship 
consists primarily of the Under Secretary for Health's 
opinion to the effect that most scientific studies indicate 
that low dose exposure does not increase the risk for bladder 
cancer and that, considering all the evidence, there is no 
reasonable possibility that the veteran's bladder cancer 
resulted from his exposure to ionizing radiation in service.  

Weighing the medical evidence, the Board finds that the 
evidence against a causal nexus between any radiation 
exposure that the veteran may have had in service and the 
bladder cancer that he developed many years later has a 
greater probative value, insofar as it is based on a more 
objective consideration of the actual evidence of the 
veteran's exposure and a review of the medical literature.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against service connection for bladder 
cancer; the provisions of 38 U.S.C.A. § 5107(b) regarding 
affording the appellant the benefit of the doubt are not 
applicable.  Therefore, inasmuch as service connection has 
not been established for any disability as having caused or 
contributed substantially or materially to the veteran's 
death, the claim must be denied.  



ORDER

The claim for service connection for the cause of the 
veteran's death is denied.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

